


Exhibit 10.21


BorgWarner Inc. Retirement Savings Excess Benefit Plan


Written Action by Vice President of Human Resources


Plan Amendment


The undersigned Vice President of Human Resources of BorgWarner Inc. (the
“Company”) hereby executes the following amendment to the BorgWarner Inc.
Retirement Savings Excess Benefit Plan (the “Plan”) as adopted by the Committee
of the Plan at its meeting on December 10, 2012:


Section 2.08 of the Plan is amended to read as follows:


2.08    Participant. Effective January 1, 2013, the term “Participant” means any
Employee participating in the RSP (i) whose base compensation is classified as
Salary Grade 17 or higher (or any comparable replacement classification
implemented by the Company) and (ii) whose participation in and benefits under
the RSP are limited by provisions in the Code, including, without limitation,
Sections 401(a)(17), 401(k)(3), 401(m), 402(g)(1) and 415 of the Code.


A Participant who ceases to be a Participant but who remains an Employee remains
a Participant solely with respect to that Participant's Account attributable to
amounts credited, and earnings thereon, as of the last date the Employee was a
Participant, unless and until the Employee again becomes a Participant by again
satisfying this Section 2.08. An Employee described in the preceding sentence is
not a Participant for any other purpose under the Plan, and specifically is not
eligible for credits under Sections 5 or 6.




Executed this 21 day of December, 2012.




BorgWarner Inc.
Employee Benefits Committee






By: /s/ Janice K. McAdams             
Janice K. McAdams
Vice President of Human Resources
Chairman, Employee Benefits Committee












